Citation Nr: 9900453	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for VA death pension benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from 
November 1943 to November 1945 and had Regular Philippine 
Army service from November 1945 to June 1946.  The veteran 
died in October 1978.  

This appeal is before the Board of Veterans Appeals (Board) 
from a March 1995 determination of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she is entitled to VA death 
pension benefits because the veteran was receiving disability 
compensation during his lifetime because of his military 
service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the appellant does not meet the basic 
eligibility criteria for the purpose of VA death pension 
benefits as a matter of law.


FINDING OF FACT

In February 1954, the Adjutant General of the United States 
Army certified that the veteran had recognized guerrilla 
service from November 1943 to November 1945 and had Regular 
Philippine Army service from November 1945 to June 1946.


CONCLUSION OF LAW

The deceased veteran's service does not constitute active 
military service for purpose of the appellant's eligibility 
for VA death pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individuals legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 1991); 38 C.F.R. §§ 3.1, 
3.6 (1998).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. 
§§ 3.8, 3.9.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

The United States Court of Veterans Appeals (Court) has held 
that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis

The service department, the United States Army, specifically 
determined in February 1954 that the veteran had service as a 
recognized guerrilla from November 1943 to November 1945 and 
had Regular Philippine Army service from November 1945 to 
June 1946.  There is no evidence of record showing any re-
characterization of the veteran's status by the service 
department since that time.

The appellant asserted in her April 1995 notice of 
disagreement and July 1998 personal hearing before a member 
of the Board sitting at the RO that the veteran had service 
in the Army of the United States and she should be entitled 
to VA death pension benefits due to his service.  The Board 
finds that the service departments determination that the 
veteran did not have service in the United States Army, but 
rather recognized guerrilla service and Regular Philippine 
Army, is binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. 
App. at 532.  

As noted above, the provisions of 38 U.S.C.A. § 107 render 
the survivors of those who served as member of the Philippine 
Army prior to July 1, 1946, such as the appellants deceased 
husband, ineligible for nonservice-connected death pension 
benefits.  Therefore, the Board finds that the appellant is 
not eligible for the requested benefit.

Following a review of the record, there does not appear to be 
any additional evidence which would, in the Boards view, 
warrant a further request to the service department to verify 
or recertify additional military service.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994). 

Inasmuch as the service department's verification of the 
appellants husbands service is binding on VA, the Board 
concludes that the appellants deceased husband was not 
considered a veteran for purposes of entitlement to VA 
pension benefits, and therefore, she has not attained status 
as a valid claimant.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
